Case 1:19-cv-01198-LMB-MSN Document 29 Filed 10/26/20 Page 1 of 14 PageID# 1086




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                                EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division


   SAWSTOP HOLDING LLC,

                  Plaintiff,

           V.                                                     l:19-cv-1198(LMB/MSN)

   ANDREI lANCU,Undersecretary of
   Commerce for Intellectual Property and Director
   of United States Patent and Trademark Office,

                  Defendant.


                                     MEMORANDUM OPINION


         Before the Court are plaintiff Sawstop Holding LLC's("plaintiff or "Sawstop") Motion

  for Summary Judgment to Correct the Patent Term Adjustment for U.S. Patent 9,522,476 [Dkt.

  No. 16] and defendant Director Andrei lancu's("defendant") Motion for Summary Judgment

 [Dkt. No. 19]. The motions have been fully briefed, and finding that oral argument will not

  further the decisional process, the motions will be resolved on the papers submitted. For the

  reasons that follow, plaintiffs motion will be denied, and defendant's motion will be granted.

                                         I. BACKGROUND


         A. Statutory & Regulatory Framework

         Before 1999,the term of a patent was 17 years, and it began to run from the date the

  patent issued. In part to speed up the process for patent review,the American Inventors

  Protection Act("AIPA")changed the term ofa patent to 20 years, but started that time from the

  date the first application for the patent was filed. 35 U.S.C. § 154(a)(2). As a result ofthis

  change, delays in the United States Patent and Trademark Office's("USPTO")review of an

  application could reduce the term of the patent which ultimately issued. To address that problem,

  the AIPA provides for adjustment of the patent term for "any undue delays in patent examination
Case 1:19-cv-01198-LMB-MSN Document 29 Filed 10/26/20 Page 2 of 14 PageID# 1087




  caused by the PTO." Pfizer. Inc. v. Lee. 811 F.3d 466,468(Fed. Cir. 2016); 35 U.S.C.

  § 154(b)(1). Three kinds of delay by the USPTO will result in such adjustment. The first two—

  involving the USPTO's failure to respond within required deadlines to various application

  actions, and, with some exceptions, a delay of more than three years in issuing a patent—are not

  implicated in this litigation.   id. at § 154(b)(l)(A)-(B). The third, found in § 154(b)(1)(C),

  grants adjustments based on the time an application is pending due to derivative proceedings,

  secrecy orders, or appeals. As relevant to this action, the AIPA provides:

         "if the issue of an original patent is delayed due to ... (iii) appellate review by the
         Patent Trial and Appeal Board or by a Federal court in a case in which the patent
         was issued under a decision in the review reversing an adverse determination of
         patentability, the term of the patent shall be extended 1 day for each day of the
         pendency ofthe proceeding, order, or review, as the case may be."
             \



          The USPTO regulation interpreting this statute explains that a patent term adjustment

  imder § 154(b)(l)(C)(iii) is equal to "the number of days, if any, in the period beginning on the

  date on which jurisdiction over the application passes to the Patent Trial and Appeal Board ...

  and ending on the date of a final decision in favor ofthe applicant by the Patent Trial and Appeal

  Board or by a Federal court." 37 C.F.R. § 1.703(e). In its published responses to comments

  submitted during the promulgation of§ 1.703(e), the USPTO explained that "[a]'final decision

  in favor of applicant' is understood to include any final decision ofthe Board ofPatent Appeals

  and Interferences or Federal court that reverses all ofthe rejections of at least one claim (without

 subjecting the claim to a new rejection)." Changes to Implement Patent Term Adjustment Under

  Twenty-Year Patent Term: Final Rule. 65 Fed. Reg. 56366-01, 56376(Sept. 18,2000).

         B. Procedural History

         The parties agree that all relevant facts are set out in the USPTO Administrative Record

 ("AR")[Dkt. Nos. 10-1, 10-2]. These agreed facts establish that plaintiff filed an application to

 patent"power equipment with detection and reaction systems" with the USPTO on August 20,
Case 1:19-cv-01198-LMB-MSN Document 29 Filed 10/26/20 Page 3 of 14 PageID# 1088




  2010. AR85. That application was assigned serial number 12/806,829("'829 Application"), and

  contained claims 1-11, of which claim 1 was the only independent claim. AR 193, 133-34. On

  September 11, 2012,the Examiner issued a Final Rejection of claims 1, 2, 5, and 9-11, finding

  them unpatentable as obvious under 35 U.S.C. § 103(a). AR308-314.

         Plaintiff appealed the Examiner's decision to the Patent Trial and Appeal Board

 ("PTAB"),filing its notice of appeal on December 11, 2012. AR318. The PTAB described the

  appeal as involving the

         Examiner's decision rejecting ... claims 1, 2, 5, and 9-11 as unpatentable over
         Lokey [(]US 3,785,230, iss. Jan. 15, 1974)and Fergle(US 3,547,232, iss. Dec. 15,
         1970)and claim 5 as unpatentable over Lokey, Fergle, and Yoneda(US 4,117,752,
         iss. Oct. 3, 1978). Claims 3,4, and 6-8 have been withdrawn.

  AR366. Because plaintiff did not present arguments supporting the patentability ofclaims 2,9,

  and 10 apart from claim 1, the PTAB focused on claim 1 to resolve claims 2,9, and 10, and

  considered claims 5 and 11 separately. AR367,372,and 374. On August 31, 2015,the PTAB

  issued its Decision on Appeal of the '829 Application ("Decision"), in which it sustained the

  Examiner's rejection of claims 1, 2,9,and 10 after agreeing with the Examiner's conclusion that

  these claims were obvious in light ofthe Lokey and Fergle patents, and were therefore

  unpatentable. AR365-66. It also affirmed the Examiner's decision that claim 5 was unpatentable

  as obvious in light of Lokey, Fergle, and Yoneda. AR 374.

         As to claim 11, which is the subject of this litigation, the PTAB affirmed the Examiner's

  conclusion that claim 11 was obvious and therefore unpatentable in light of the Lokey and Fergle

  patents, but rejected how the Examiner reached that conclusion:

         "We agree with Appellant that the Examiner's modification is not a mere
         substitution, as it would require further modification to Lokey's embodiment of
         Figures 7-9, as modified by Fergle ... Therefore, the Examiner has not made the
         initial factual findings required to demonstrate a prima facie case ofobviousness of
         claim 11."
Case 1:19-cv-01198-LMB-MSN Document 29 Filed 10/26/20 Page 4 of 14 PageID# 1089




  AR373. Nevertheless, the PTAB found that other aspects ofLokey, specifically that its

  embodiment of Figures 7-9 included a "pivotable component, as called for by claim 11,"

  supported a conclusion that claim 11 was obvious and therefore unpatentable. AR374. As a result

  of this conclusion, the PTAB sustained "the rejection of claim 11 over the combined teachings of

  Lokey and Fergle." Id The PTAB denominated its affirmance of the Examiner's rejection of

  claim 11 as a"new ground of rejection" pursuant to 37 C.F.R. § 41.50(b) because the PTAB's

 "analysis relie[d] upon facts and reasoning that the Examiner did not use." Id.

         After the PTAB's decision, plaintiff had "two options with respect to the new ground of

  rejection to avoid termination of the appeal as to the rejected claim[ ]": it could reopen

  prosecution by amending the claim, or it could request a rehearing by the PTAB on the same

  record. 37 C.F.R. § 41.50(b). Plaintiff chose to "amend[]claim 11 to overcome the new ground

  of rejection."[Dkt. No. 17] at 7.' After nearly a year of various redrafting, rejections, and office

  actions, on July 18, 2016,the Examiner sent a Notice of Allowance for the amended claim 11, as

  well as for new claims 12-17. AR 683. After another round of amendments and cancellations

  requested by plaintiff, AR696-704,the '829 Application finally issued as U.S. Patent Number

  9,522,476("'476 Patent") on December 20, 2016.

         The '476 Patent was initially granted a patent term adjustment of 193 days, AR745,

  which consisted of 78 days for USPTO delay under 35 U.S.C. § 154(b)(1)(A) and 218 days

  under § 154(b)(1)(B), reduced by 9 days of overlap and 94 days attributable to applicant delay.

  AR746. On February 13, 2017, plaintiff filed an Application for Patent Term Adjustment that

  requested an additional 841 days for § 154(b)(l)(C)(iii) delay ("subsection (C)(iii) delay"), based



 'Plaintiffs request for a rehearing ofthe decision as to claims 1, 2, 5, 9, and 10 was denied.
  AR650-55. Plaintiff ultimately canceled claims 1-10 ofthe'829 Application. AR674.
Case 1:19-cv-01198-LMB-MSN Document 29 Filed 10/26/20 Page 5 of 14 PageID# 1090




  on the time that the '829 Application was pending for review before the PTAB. AR746-50. In a

  Redetermination ofPatent Term Adjustment, the USPTO denied plaintiffs request for the

  additional adjustment. AR769-70(citing 65 Fed. Reg. at 56376). Plaintiff filed a Renewed

  Application for Patent Term Adjustment, asking the USPTO either to reconsider its decision or

  issue a Director's Decision to enable plaintiff to seek judicial review. AR771-78. On March 25,

  2019,the USPTO denied plaintiffs request for reconsideration ("Director's Decision"), this time

  in the form ofa final order permitting plaintiff to seek judicial review under 35 U.S.C.

  § 154(b)(4). AR791-95. The Director's Decision found that:

         The statutory requirements relating to Office Delay for Appeal time do not,
         therefore, include the scenario where the claim remains under rejection after the
         Board decision as is the case in the case at issue. In those situations, the patent only
         issues after further prosecution has occurred including in this case an amendment
         to the claim after the new ground was introduced in the Patent Trial and Appeal
         Board decision. Accordingly, the claim was not issued under a decision in the
         review reversing an adverse determination of patentability. Claim 11 was only
         issued after it was amended and only as a result of further prosecution of the
         application before the examiner.... Thus,ifthe petitioner believed the new grounds
         was [sic] not appropriate and sought to obtain term adjustment for the period of
         appellate review, petitioner may have requested reconsideration ofthe new grounds
         of rejection. Petitioner in this case opted to have additional prosecution of an
         amended claim before the examiner and obtained a patent for the amended claim.
         Making that choice resulted in the loss of term adjustment for the period of
         appellate review.

  AR793-94.


         Plaintiff then brought this action challenging the USPTO's denial ofits request for an

  841-day increase in the term for the '476 Patent. Specifically, in Count 1 plaintiff alleges that the

  USPTO erroneously interpreted 35 U.S.C. § 154(b)(l)(C)(iii), and in Count 2 plaintiff alleges

  that the USPTO's decision was arbitrary and capricious in violation ofthe Administrative

  Procedure Act("APA"),5 U.S.C. § 702 et seq.
Case 1:19-cv-01198-LMB-MSN Document 29 Filed 10/26/20 Page 6 of 14 PageID# 1091




                                          U, DISCUSSION

         Plaintiff acknowledges that its patent term claim depends on a "pure legal

  determination,"[Dkt. No. 17] at 9, and both parties recognize that the issue central to their

  dispute is whether the USPTO correctly decided under 35 U.S.C. § 154(b)(l)(C)(iii) that

  plaintiffs patent was not entitled to an additional term adjustment based on the time the '829

  Application was under review before the PTAB.

         A. Standard of Review

         The Federal Circuit "review[s] a district court's grant ofsummary judgment under the

  law of the regional circuit." Intra-Cellular Therapies. Inc. v. lancu. 938 F.3d 1371,1379(Fed.

  Cir. 2019). In the Fourth Circuit, summary judgment is appropriate where "there is no genuine

  issue as to any material fact and ... the movant is entitled to judgment as a matter oflaw."

  Norfolk S. Rv. Co. v. City of Alexandria. 608 F.3d 150, 156(4th Cir. 2010)(quoting Fed. R.

  Civ. P. 56). Where there are cross-motions for summary judgment, a court "consider[s] and

  rule[s] upon each party's motion separately to determine whether summary judgment is

  appropriate as to each." Monumental Paving & Excavating. Inc. v. Perm. Mfrs. Ass'n Ins. Co..

  176 F.3d 794, 797(4th Cir. 1999).

         Under the APA,a court should set aside agency actions and findings only if they are

 "arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law." 5 U.S.C.

  § 706(2)(A); see also Intra-Cellular. 938 F.3d at 1379. Patent term adjustment determinations are

  specifically subject to the APA's standard of review. 35 U.S.C. § 154(b)(4)(A)(declaring that

 "Chapter 7 of title 5 shall apply" to requests for reconsideration of patent term adjustment

  determinations). Accordingly, the Court agrees with defendant's argument that Count 1 (alleging

  a violation of35 U.S.C. § 154)and Count 2(alleging a violation of5 U.S.C. § 702 et sea.) of
Case 1:19-cv-01198-LMB-MSN Document 29 Filed 10/26/20 Page 7 of 14 PageID# 1092




  plaintiffs Complaint are "coterminous," and will address them together.         [Dkt, No,20] at 22;

 [Dkt. No. 1] at 111125-31; 32-38.

          B. Analysis

              1. The Statute

          Plaintiff argues that "the PTO's interpretation and application of35 U.S.C.

  § 154(b)(1)(C) is incorrect because it adds a new requirement to the statute, namely that a

  decision in the review reversing an adverse determination of patentability does not subject the

  claim at issue to a new rejection."[Dkt. No. 17] at 3. In other words, plaintiff appears to be

  arguing that by subjecting claim 11 to a new ground of rejection, the PTAB necessarily reversed

  an adverse determination of patentability.

          When litigation focuses on a question of statutory interpretation, a court must look first to

  the text ofthe statute at issue."When we find the terms of a statute unambiguous,judicial

  inquiry is complete, except in 'rare and exceptional circumstances.'" Rubin v. United States. 449

  U.S. 424,430(1981)(quoting TVA v. Hill. 437 U.S. 153, 187 n. 33(1978)). A patent term

  adjustment under § 154(b)(l)(C)(iii) is appropriate if the "patent was issued under a decision in

  the[PTAB or federal court] reversing an adverse determination of patentability." This

  unambiguous language imposes two requirements: that an adverse determination of patentability

  be reversed, and that the application reviewed in that appeal issue as a patent as a result ofthat

  reversal. Because neither ofthose requirements is met in plaintiffs case, plaintiff fails to

  establish that defendant's decision denying the patent term extension either violated the plain

  text ofthe statute or was arbitrary or capricious.

         As defendant correctly argues, the PTAB's Decision did not "revers[e] an adverse

  determination of patentability"; instead, it "affirm[ed]" the Examiner's decision that none ofthe

  claims under review were patentable. The only difference between the affirmance ofthe
Case 1:19-cv-01198-LMB-MSN Document 29 Filed 10/26/20 Page 8 of 14 PageID# 1093




  Examiner's decision as to claims 1,2, 5,9, and 10 and claim 11 is that the PTAB found a

  different basis, within the same references cited by the Examiner, for rejecting claim 11. AR372-

  73. Plaintiffs position is that a "reversal" and a "new ground for rejection" are "distinct actions,"

 [Dkt. No. 17] at 11, and that when the PTAB entered new grounds for rejection of claim 11, it

  necessarily reversed the Examiner's rejection of claim 11 as obvious. That argument distorts how

  the PTAB described its disposition of claim 11: the PTAB unambiguously announced that "[f]or

  the reasons discussed above, we denominate our affirmance ofthe rejection ofclaim 11 as a new

  ground ofrejection." AR374(emphasis added). Plaintiffs argument that a new ground of

  rejection must act as a reversal is not based on the plain text of the statute, but on the USPTO's

  responses in the Federal Register, in which it explained how (C)(iii) delay is determined.[Dkt.

  No. 17] at 11. Specifically, plaintiff relies on the third offour examples in the USPTO's response

  to comments,in which it explained: "If claims 1 and 2 are pending, claims 1 and 2 stand rejected

  under 35 U.S.C. 102,the rejection of claims 1 and 2 under 35 U.S.C. 102 is reversed, and the

  decision by [PTAB]enters a new ground of rejection."          Changes to Implement Patent Term

  Adjustment Under Twentv-Year Patent Term: Final Rule. 65 Fed. Reg. 56366-01, 56370(Sept.

  18,2000).

         Plaintiffs reliance on this comment fails for multiple reasons. First, plaintiffs argument

  does not quote the entire comment, which goes on to explain that where "a patent is issued as a

  result offurther prosecution before the examiner, the patent was not issued under a decision in

  the review reversing an adverse determination of patentability." 65 Fed. Reg. at 56370. Second

  and more importantly, plaintiff ignores the rest of the phrase as it appears in the plain text of the

  statute itself: "reversing an adverse determination of patentability." § 154(b)(l)(C)(iii). The

  Examiner found that claim 11 was not patentable, and the PTAB's Decision affirmed that
Case 1:19-cv-01198-LMB-MSN Document 29 Filed 10/26/20 Page 9 of 14 PageID# 1094




  conclusion, meaning that the determination that claim 11 was not patentable—^rather than the

  basis for finding claim 11 impatentable—^was never changed.

          In addition to requiring that the Examiner's patentability determination be reversed for

  subsection (C)(iii) delay to be available, the statute also requires that a "patent was issued under

  [the PTAB's] decision." § 154(b)(l)(C)(iii). Plaintiffs case also fails to meet that statutory

  requirement. After the PTAB affirmed the Examiner's non-patentability conclusion, plaintiff

  chose not to contest the new ground for rejection; instead, it exercised its option to reopen

  prosecution, and amended its original claim 11. AR377. The Examiner rejected the amended

  claim 11 as unpatentable. AR392. Rather than appeal that decision, plaintiff amended claim 11

  for a second time, and then requested continued examination ofthat twice-amended claim.

  AR493; AR584.In March of2016,the twice-revised claim 11 was finally determined to be in

  allowable form, AR649; however, it underwent still further amendment at plaintiffs request.

  See, e.g.. AR674. When the '476 Patent finally issued in December of 2016, more than a year

  and numerous administrative actions had passed since the PTAB issued its Decision on August

  31, 2015. Despite this extensive post-decision activity, plaintiff argues that because the back-

  and-forth of amendment and examination that followed the PTAB's decision eventually resulted

  in the '476 Patent being issued, that patent "issued under" the PTAB's decision.[Dkt. No. 23] at

  7(urging that "issue under" includes any action that is "below, beneath, or in accordance with").

  Plaintiff offers no legal authority to support this expansive interpretation, which would

  essentially substitute "after" for "under"—a substitution that is not supported by the statute's

  text.


          Plaintiff argues that defendant's requirement that a patent must issue as a direct result of

  the PTAB decision for § 154(b)(l)(C)(iii) to apply is "completely arbitrary," because whether a
Case 1:19-cv-01198-LMB-MSN Document 29 Filed 10/26/20 Page 10 of 14 PageID# 1095




  patent term adjustment is warranted depends on whether the "PTO would deem ... [an] outcome

  'successful.'"[Dkt. No. 23] at 10. To the contrary, the requirement that a term adjustment only

  be available for a patent which "issued under" the PTAB's Decision creates the brightest of lines

  for the USPTO to follow: it need only ask whether, as a result of a PTAB decision, the applicant

  had patentable material or not. As this litigation shows,the '829 Application did not have any

  patentable claims after the PTAB issued its decision. The options plaintiff had then were to

  redraft the '829 Application (which it did)or appeal the PTAB's decision. Without significant

  redrafting ofthe application, the '476 Patent would not have issued. Although that patent issued

  temporally after the PTAB's Decision, it did not issue under the Decision, nor even as a result of

  the Decision. Instead, it issued after extensive further prosecution.

         Section 154(b)(l)(C)(iii) requires a term adjustment only where a PTAB decision

  "revers[ed] an adverse determination of patentability" and a "patent was issued under" that

  decision. As neither condition was met in this case, the USPTO's rejection of an additional term

  adjustment comports witli the plain text ofthe statute, and was neither arbitrary nor capricious.

             2. The USPTO Regulations

         This conclusion is supported by a formal rule issued by the USPTO which provides that

  patent term extension for subsection (C)(iii) delay is only available following "a final decision in

  favor ofthe applicant." 37 C.F.R. § 1.703(e). The PTAB's Decision was not a final decision in

  favor of plaintiff on any of plaintiffs claims. The record clearly shows that the Decision was a

  final decision not in favor of plaintiff as to claims 1,2, 5,9, and 10, and a non-final decision not

  in plaintiffs favor as to claim 11, for which plaintiff retained the option either to reopen

  prosecution by "submit[ing] an appropriate amendment ofthe claim[]so rejected," or to request

  rehearing. 37 C.F.R. § 41.50(b).




                                                   10
Case 1:19-cv-01198-LMB-MSN Document 29 Filed 10/26/20 Page 11 of 14 PageID# 1096




         Plaintiff tries to avoid the impact ofthis regulation by citing Merck & Co. v. Kessler to

  support its argument that this regulation is not entitled to Chevron deference.[Dkt. No. 17] at 10;

  80 F.3d 1543,1549-50(Fed. Cir. 1996). Merck held that Chevron deference was not appropriate

  for substantive rulemaking, id at 1550; however,a regulation like this one that "merely clarifies

  or explains existing law or regulations is 'interpretative.'" Cooper Techs. Co. v. Dudas. 536 F.3d

  1330, 1336(Fed. Cir. 2008)(citation omitted). The Federal Circuit has consistently reviewed the

  USPTO's decisions about patent term adjustments using the Chevron framework.               Intra-

  Cellular. 938 F.3d at 1379; Supemus Pharm.. Inc. v. lancu. 913 F.3d 1351,1356(Fed. Cir.

  2019); Gilead Scis.. Inc. v. Lee. 778 F.3d 1341,1346(Fed. Cir. 2015).

         Under the Chevron framework,a court first asks "whether Congress has directly spoken

  to the precise question at issue." Chevron, U.S.A.. Inc. v. Nat. Res. Def. Council. Inc.. 467 U.S.

  837,842(1984). As discussed above. Congress specifically required that to warrant a term

  adjustment for a patent which issues after a PTAB decision, the PTAB decision must have

  reversed a finding of nonpatentability. In other words,the decision must have been,to quote the

  regulation,"a final decision in favor ofthe applicant." That language simply re-states Congress's

  conditions for adjustment. 37 C.F.R. § 1.703(e).

         Ifthe matter were not resolved at this first step, the USPTO's regulation that patent term

  adjustment is only appropriate after a "final decision in favor of the applicant" would certainly

  survive the second step ofthe Chevron analysis, in which a court must ask whether the agency's

  interpretation is "based on a permissible construction ofthe statute." Chevron.467 U.S. at 843.

  At this second step, the agency's interpretation survives as long as it is a "reasonable

  interpretation ofthe statute—not necessarily the only possible interpretation, nor even the

  interpretation deemed most reasonable by the courts." Entergv Corp. v. Riverkeener. Inc.. 556



                                                   11
Case 1:19-cv-01198-LMB-MSN Document 29 Filed 10/26/20 Page 12 of 14 PageID# 1097




   U.S. 208,218(2009)(emphasis in original). There is certainly no contradiction between the

   statutory requirement that"a patent[be] issued under" the PTAB decision and the agency's

   interpretation that such an outcome would require a "final decision in favor ofthe applicant."

   That interpretation is particularly reasonable in light of the purpose of§ 154(b). As plaintiff

  acknowledges, patent term adjustments are designed to avoid reductions to the term ofa patent

  that result from delays that are "not the fault ofthe applicant."[Dkt. No. 17] at 12 n.3;[Dkt. No.

  24] at 2. Before the PTAB reached its Decision, all ofthe '829 Application's claims, including

  claim 11, had been found unpatentable as obvious; after the PTAB issued its Decision, all ofthe

  claims, including claim 11, were still unpatentable as obvious. The substitution ofa new ground

  for finding Claim 11 obvious did not shift the fault for the defects in claim 11 from the plaintiff

  to the USPTO. Therefore, the USPTO's regulation interpreting § 154(b)(l)(C)(iii) is appropriate,

  and the USPTO's decision denying plaintiffs request for the patent term adjustment is consistent

  with both the statute and the regulation.

              3. The USPTO Response to Comments

          Finally, the plain language of§ 154 and the USPTO's formal interpretive rule are

  consistent with the USPTO's published responses to comments on its formal rulemaking. In

  response to a comment questioning which kinds of"successful appeals" warranted adjustments

  under § 154(b)(l)(C)(iii), the USPTO explained that a successful appeal included any decision

  that "reverses all ofthe rejections of at least one claim (without subjecting the claim to a new

  rejection)," 65 Fed. Reg. at 56376; in other words, an appeal would be deemed successful if it

  ultimately rejected the Examiner's conclusion of unpatentability and did not substitute a new

  ground for finding the claim unpatentable. Because the Decision on Appeal ofthe '829

  Application clearly did not reverse the Examiner's ultimate conclusion rejecting all ofthe '829



                                                   12
Case 1:19-cv-01198-LMB-MSN Document 29 Filed 10/26/20 Page 13 of 14 PageID# 1098




   Application's claims, this guidance plainly supports the USPTO's denial of plaintiffs patent

  term adjustment request.

          Again, plaintiff tries to avoid this interpretation by arguing that the comment does not

  constitute formal rulemaking. Although that characterization is accurate, the USPTO's published

  responses to questions are entitled to Skidmore deference.       Skidmore v. Swift & Co.. 323

  U.S. 134,140(1944)(holding that "rulings, interpretations and opinions" are not controlling, but

  should be given weight according to their "power to persuade"). Plaintiff argues against even

  that low level of deference, insisting that the agency's guidance is contrary to the statute. For the

  reasons discussed above, the Court rejects plaintiffs argument.

          Under Skidmore. courts are to afford whatever weight to an informal agency

  interpretation is warranted considering such factors as the validity and thoroughness of its

  reasoning, and its consistency with prior and subsequent agency practices. 323 U.S. at 140. For

  the same reasons that 37 C.F.R. § 1.703(e) is a reasonable interpretation ofthe statute vmder

  Chevron, the USPTO's informal guidance is based on valid reasoning: if claims were

  unpatentable when presented to the PTAB,any delay that results from confirming that they are

  unpatentable is attributable to the applicant, and not to the USPTO. The thoroughness of the

  USPTO's reasoning is apparent on the face of the guidance, which gives detailed responses to

  more than fifty comments on the final rulemaking.^ Last and most persuasive is the argument for

  consistency: as defendant correctly argues. Congress has amended 35 U.S.C. § 154 multiple

  times in the two decades during which the USPTO has been following the guidance in its


  ^ In its opposition to defendant's Motion, plaintiff disputes the thoroughness ofthe USPTO
  guidance, arguing that the "PTO's Federal Register statements do not reflect a 'careful analysis
  ofthe statutory issue.'"[Dkt. No. 23] at 15. Plaintiff attempts to have it both ways; in its own
  Motion, it supported its reading of§ 154(b)(l)(C)(iii) with statements from the same document.
  [Dkt. No. 17] at 11.


                                                   13
Case 1:19-cv-01198-LMB-MSN Document 29 Filed 10/26/20 Page 14 of 14 PageID# 1099




   response to comments, but it has never altered or clarified the language on which the USPTO's

   interpretation relies.^[Dkt. No. 20] at 20; Pub. L. 107-273, 116 Stat. 1758, 1904(Nov. 2,

  2002); Pub. L. 112-29, 125 Stat. 284,290,316, 335 (Sept. 16, 2011); Pub. L. 112-211,126 Stat.

   1527, 1531-32(Dec. 18, 2012); Pub. L. 112-274, 126 Stat 2456,2457(Jan. 14, 2013). This

  strongly indicates Congress's satisfaction with defendant's interpretation ofthe statute.

          Considering the Skidmore factors, the USPTO's interpretation in its published responses

  to comments is one more basis that supports the USPTO's denial of a patent term adjustment.

                                       III. CONCLUSION

          The Court finds that defendant's decision denying a patent term adjustment for the time

  that the '829 Application was on appeal to the PTAB was completely consistent with 35 U.S.C.

  § 154(b)(l)(C)(iii), 37 C.F.R. § 1.703(e), and the USPTO's published responses to comments. As

  such, it was neither arbitrary nor capricious. For these reasons. Plaintiffs Motion for Summary

  Judgment to Correct the Patent Term Adjustment for U.S. Patent 9,522,476 [Dkt. No. 16] will be

  denied. Defendant's Motion for Summary Judgment [Dkt. No. 19] will be granted, and judgment

  under Fed. R. Civ. P. 58 will be entered in favor ofdefendant by an Order to be issued with this

  Memorandum Opinion.

         Entered this     day of October, 2020.


  Alexandria, Virginia
                                                                          fsf
                                                           Leonie M. Brinkema
                                                           United States District Judge




                                                  14
